shoe 2vu sec_1 internal_revenue_service appeals_division marrows rd newark de release date date dec department of the treasury certified uil code a dear taxpayer_identification_number c person to contact employee id number tel fax refer reply to ap in re exempt status tax years years and subsequent last day to file a petition with the united_states tax_court this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s you did not meet the operational_test as required by sec_1_501_c_3_-1 of the treasury regulations your activities did not accomplish one or more exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of 2uu81 columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse-determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely fr charles f fisher appeals team manager cc
